ORDER
This case came before the court for oral argument January 21, 1998, pursuant to an order that had directed all parties to appear in order to show cause why the issues raised in this appeal should not be summarily decided. After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown and that the issues raised by this appeal should be decided at this time.
The respondent-mother, Isabella Tolston, appeals from a Family Court judgment which terminated her parental rights to her children, Dorothy Jean, Leslie John and Carlos John. The parental rights of the- father of Leslie and Carlos and the father of Dorothy were also terminated. However, this appeal relates only to the mother.
The evidence produced in the case indicates that the mother has twice been incarcerated once for an assault upon a fourteen-year-old child and on another occasion for selling marijuana within 200 feet of a school.
The mother has a limited mental capacity and has shown a hostile and angry attitude toward social workers and other representatives of the Department of Child, Youth, and Families (DCYF) who attempted to provide her with services. A clinical psychologist testified that the mother had significant mental deficiencies and that her difficulties were attributable either to substance abuse or a personality disorder.
Our examination of the record indicates that there was ample evidence to justify the determination by a justice of the Family Court that the mother was an unfit parent. Thereafter, there existed abundant evidence to support the trial justice’s conclusion that termination of parental rights would be in the best interest of the Children.
Consequently the mother’s appeal is denied and dismissed. The Family Court judgment of termination of parental rights is affirmed.
BOURCIER, J., did not participate.